DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 7/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,550,017 and/or US Patent No. 10,610,626 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the double patenting rejections have been withdrawn.
Response to Arguments
Applicant’s amendments to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s amendments to claims 36 and 37 with regard to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 7/1/2022 regarding the rejection of claim 18 have been fully considered but they are not persuasive. Applicant argues that Foster and Jarvik do not disclose a motor shaft made of ceramic while being a surface of a bearing gap, as well as the radial sliding bearing being made of ceramic. However, this is clearly shown in the cited sections and figures of Jarvik. As seen in figure 3, elements 68 and 70 of Jarvik are motor shafts forming a bearing gap with ceramic radial sliding bearings 76, 78, 80, 82 (see par. 0042-0043). Jarvik further discloses that ceramic is a preferred material in the rotating motor shaft and for forming bearings in blood pumps because ceramic is blood compatible and ultra-hard (par. 0001 and 0037).
The rejections of claims 18-23 and 27-34 are still considered proper.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18, 19, 21, 22, 23 and 28-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foster et al. (US 2010/0174131, hereinafter Foster) in view of Siess et al. (US 5,911,685, hereinafter Siess) and further in view of Jarvik (US 2008/0269880).
Regarding claims 18, 19, 21, and 31-34, Foster discloses a drive section 5, 6, 13, which comprises a motor housing having a proximal end and a distal end and an electric motor 5, 13 arranged in the motor housing, wherein the electric motor has a motor shaft 10, one end of which protrudes from the distal end of the motor housing and is radially mounted in the motor housing both at the proximal end and at the distal end of the motor housing (figures 7-10). Foster further discloses a pump part 1 having a tubular pump housing that is fastened to the distal end of the motor housing, and an impeller 11, 12 that rests on the end of the motor shaft protruding from the distal end of the motor housing and is rotatable in the pump housing, wherein the motor shaft is mounted axially in the motor housing by means of exactly two bearings that are considered “maximally removed” (“maximally removed” not being defined in the original specification) from each other at proximal and distal ends of the housing, the two bearings being radial-axial sliding bearing 21 and radial-axial sliding bearing 20 (thus they are both radial sliding bearings), shown as a “disk” disposed on the shaft and supported against a circumferential shoulder of the motor housing (paragraph 0062 and figures 7-10). Finally, Foster discloses that a catheter is used to implant the pump (paragraph [0006]) into the body, but is silent as to the catheter being attached to the proximal end of the housing and including lines for power supply to the electric motor.  Foster is also silent as to how, exactly, the electric pump is powered, but it inherently must be powered in some way.
Siess discloses that such an arrangement is known in the art of intravascular pumps. As shown in figure 4, Siess discloses an intravascular blood pump with a catheter at the proximal end through which lines 23 extend and supply power to the pump (Col. 6, lines 23-31). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant's invention that the electric pump of Foster has to receive power in some way and Siess teaches a known method for doing so, in which a catheter supplies power via lines, especially since Foster discloses that the pump can be implanted with a catheter.
Foster, as described above, discloses the use of a bearing gap, but is silent as to the motor shaft being made of ceramic while being a surface of a bearing gap, as well as the radial sliding bearing being made of ceramic. However, Jarvik discloses a blood pump with a motor shaft 68,70 being made of ceramic while being a surface of a bearing gap of a radial sliding bearing 76, 78, 80, 82 also made of ceramic (par. 0042-0043 and figures 3-11). Therefore it would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify Foster to make the shaft and bearing out of ceramic since Jarvik teaches these as known materials for forming superior bearings in blood pumps since they are blood compatible and ultra-hard (par. 0001 and 0037).
Regarding claims 22 and 23, figure 10 of Foster shows a channel formed within the gap in the housing in which the bearing is placed (read as a "bearing gap"), this gap evenly converging from a radially outward to radially inward. 
Regarding claims 28-30, if the device of Foster is modified as above, then the power lines at the proximal end will have to traverse through the proximal portion of the pump in order to reach and power the motor of the pump. Whatever portion they would traverse through can be considered an "outer ring." Finally, the Examiner takes Official Notice that the use of soldering for electrical connections and the use of plastic housings in implantable blood pumps is notoriously old and well known in the art and would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to utilize soldering to ensure good electrical connection and to substitute an at least partly cast plastic housing as this type of housing is known for its durability and implantability. See MPEP 2144.03 C.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foster, Siess and Jarvik and further in view of Carriker et al. (US 4,944,722, hereinafter Carriker).
Foster, as modified above, discloses a bearing gap surrounding a radial bearing, but is silent as there being a purge-fluid line to feed fluid to lubricate the bearing. Attention is directed to the reference of Carriker, which discloses an intravascular blood pump utilizing a purge liquid supplied by a purge-fluid line (Figure 1 and Col. 2, lines 1-25). This line can inherently deliver a fluid of any viscosity, including one as described in claim 35. (A recitation of the intended use of the claimed invention (i.e., “for supplying”) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.)  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify Foster to include the purge-fluid line of Carriker in order to keep the bearing properly lubricated.
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foster, Siess and Jarvik and further in view of Cao et al. (US 6,158,984, hereinafter Cao).
Foster, as modified above, discloses a bearing gap made of ceramic, but is silent as to using zirconium oxide, specifically, as the ceramic. Attention is directed to the reference of Cao, which discloses that the use of zirconium oxide as a ceramic in implantable blood pumps is known in the art (claims 2 and 11 of Cao). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant'’ invention to specifically use zirconium oxide as the ceramic in Foster since Cao discloses it has corrosion resistant properties (see claim 1 of Cao). 
Allowable Subject Matter
Claims 20 and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24 and 25 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792